                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

RASHIDA KING,                                  :       Case No. 1:17-cv-794
                                               :
        Plaintiff,                             :       Judge Susan J. Dlott
                                               :
   v.                                          :       ORDER DENYING DEFENDANTS’
                                               :       MOTION FOR SUMMARY
CINCINNATI PUBLIC SCHOOLS, et al.,             :       JUDGMENT
                                               :
        Defendants.                            :
                                               :

         This matter is before the Court on Defendants’ Motion for Summary Judgment (Doc. 21).

Plaintiff filed a response to which Defendants replied (Docs. 25, 29). For the reasons set forth

below, Defendants’ Motion for Summary Judgment will be DENIED as to Plaintiff’s claims for

hostile work environment and constructive discharge. Her remaining claims will be dismissed as

WAIVED.

   I.        BACKGROUND

   A. Facts

         Defendant Cincinnati Public Schools (“CPS”) employed Plaintiff Rashida King as a

seventh and eighth grade social studies teacher at Riverview East Academy (“Riverview”) from

August 2015 until July 2016. Charlene Myers is the Riverview Principal.

         In March 2016, King requested a one-week medical leave. King submitted the

appropriate documentation, and Myers approved the leave request. After completing the March

leave, King submitted Family and Medical Leave Act (“FMLA”) paperwork to Beth Willis, CPS

Human Resources Compliance Supervisor, requesting leave from April 4 through May 2, 2016.

Willis telephoned Myers to inform her of King’s leave request. During the telephone

conversation, Myers asked Willis the basis for King’s FMLA request. Willis responded that

                                                   1
King’s leave request related to “psychological reasons.” (Myers Dep., Doc. 12 at PageID 428.)

Myers did not request any more specific information about King’s condition, and Willis did not

disclose anything further. (Id.)

       Later that day, Myers met with King’s teaching team of five other teachers. An Assistant

Principal also joined the meeting. (Id. at PageID 430.) During the team meeting, Myers told all

present that King would be missing time for “psychological reasons.” (Id. at PageID 431.)

Myers further informed the team that for her, “personally, with my upbringing, my background,

it was hard for me to understand somebody taking time off for psychological reasons.” (Id. at

PageID 434.) Myers did not review school policies or request permission from King or from the

Human Resources Office before disclosing the reason for King’s FMLA leave request. (Id. at

PageID 431)

       After the team meeting, one of the teachers present at the meeting, Susan Casteel,

contacted King. Casteel texted King that Myers made the following statements at the team

meeting: (1) “Rashida [King] isn’t coming back as some of you expected due to mental health;”

(2) “I’m having Mary [CPS Superintendent] check into it;” (3) “I don’t have to offer her the

position next year due to her exceeding the sick time;” (4) King’s “grades can be changed as far

as I’m concerned;” (5) “Is [King] mentally ill . . . that’s debatable;” and (6) “sources within the

school have said [King] posted a pic of her being out on [Facebook] and then Aimee says she

defriended me.” (Casteel Text Message, Doc. 10-3 at PageID 219–20.) When asked at her

deposition, Myers admitted referencing the “psychological reasons” for King’s leave, stating that

she personally would not take leave for mental health reasons, and engaging in a general

discussion of student grade changes prior to King’s return, but she denied making the other

statements. (Doc. 12 at PageID 436–43.)



                                                  2
         King contacted her union, and she attempted to contact the school district’s Director of

Human Resources to complain about Myers’ disclosure of her confidential medical information.

(King Dep., Doc. 10 at PageID 103.) When her complaints were not addressed and the Human

Resources Director failed to return her calls, she contacted an attorney. Her attorney then

contacted the Cincinnati Public Schools Office of General Counsel.

   B. Procedural Posture

         Plaintiff initiated this action alleging claims under 42 U.S.C. § 1983 (Equal Protection),

the Family Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2615, et seq., the Rehabilitation Act, 29

U.S.C. §§ 504, et seq., the Ohio Civil Rights Act, O.R.C. §§ 4112.01, et seq., and the Americans

with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq. Defendants have moved for

summary judgment on all of Plaintiff’s claims. The Court heard oral arguments on March 7,

2019.

   II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 56 governs motions for summary judgment. Summary

judgment is appropriate if “there is no genuine issue as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The movant has the burden to

show that no genuine issues of material fact are in dispute. See Matsushita Elec. Indus. Co., Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 585–87 (1986); Provenzano v. LCI Holdings, Inc., 663 F.3d

806, 811 (6th Cir. 2011). The movant may support a motion for summary judgment with

affidavits or other proof or by exposing the lack of evidence on an issue for which the

nonmoving party will bear the burden of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317,

322–24 (1986). In responding to a summary judgment motion, the nonmoving party may not

rest upon the pleadings but must “present affirmative evidence in order to defeat a properly



                                                  3
supported motion for summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257

(1986).

          A court’s task is not “to weigh the evidence and determine the truth of the matter but to

determine whether there is a genuine issue for trial.” Id. at 249. “[F]acts must be viewed in the

light most favorable to the nonmoving party only if there is a ‘genuine’ dispute as to those facts.”

Scott v. Harris, 550 U.S. 372, 380 (2007) (emphasis added); see also E.E.O.C. v. Ford Motor

Co., 782 F.3d 753, 760 (6th Cir. 2015) (en banc). A genuine issue for trial exists when there is

sufficient “evidence on which the jury could reasonably find for the plaintiff.” Anderson, 477

U.S. at 252; see also Shreve v. Franklin Cnty., Ohio, 743 F.3d 126, 132 (6th Cir. 2014) (“A

dispute is ‘genuine’ only if based on evidence upon which a reasonable jury could return a

verdict in favor of the non-moving party.”) (emphasis in original) (citation omitted). “Factual

disputes that are irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248.

“The court need consider only the cited materials, but it may consider other materials in the

record.” Fed. R. Civ. P. 56(c)(3).

   III.      ANALYSIS

          Defendants move for summary judgment on all of Plaintiff’s claims. Defendants contend

that King suffered no tangible injury or adverse employment action and that King cannot

factually support a hostile environment claim based on her disability. King responds that she has

offered enough evidence to establish a hostile work environment claim based on disability; that

CPS constructively discharged her; and that CPS, as a state actor, is subject to § 1983 liability for

an equal protection violation because it treated King differently from her non-disabled

coworkers. King agrees with Defendants that her complaint does not support a separate

retaliation claim. The Court will address Plaintiff’s claims individually.



                                                   4
    A. Hostile Work Environment

         To establish a hostile work environment claim based on disability under the ADA, “the

employee must demonstrate that: (1) she was disabled; (2) she was subject to unwelcome

harassment; (3) the harassment was based on her disability; (4) the harassment unreasonably

interfered with her work performance; and (5) the defendant either knew or should have known

about the harassment and failed to take corrective measures.” Rafferty v. Giant Eagle Markets,

Inc., Case No. 2:17-CV-617, 2018 WL 5636169 at *8 (S.D. Ohio October 31, 2018) (quoting

Trepka v. Bd. of Educ., 28 F. App’x 455, 460–61 (6th Cir. 2002)).

         In determining whether a plaintiff has established the existence of a hostile working

environment, “the factfinder must consider all of the circumstances, including ‘the frequency of

the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a

mere offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.’” Id. (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993)).1 “The ADA is

not ‘a general civility code for the American workplace[.]’” Rafferty, 2018 WL 5636169 at *8

(quoting Mance v. Malco Prod., Inc., Case No. 5:16CV1721, 2016 WL 5661619 at *2 (N.D.

Ohio Sept. 30, 2016)). Rather, “[a] hostile work environment occurs when an individual’s

workplace is ‘permeated with discriminatory intimidation, ridicule, and insult that is sufficiently

severe or pervasive to alter the conditions of the victim’s working environment.’” Waltherr-

Willard v. Mariemont City Sch., Case No. 1:12-CV-476, 2014 WL 347027 (S.D. Ohio Jan. 30,

2014), aff’d, 601 F. App’x 385 (6th Cir. 2015) (quoting Harris v. Forklift Sys., 510 U.S. at 21).

“Plaintiff must show that the defendant’s conduct was objectively severe or pervasive enough to



1
 The standard for determining a hostile work environment based on disability claims is the same as that used in
Title VII claims for harassment based on race, color, religion, sex, or national origin. See Coulson v. Goodyear Tire
& Rubber Co., 31 F. App’x 851 (6th Cir. 2002).

                                                          5
create a work environment that any reasonable person would find hostile or abusive, and plaintiff

must subjectively regard it as abusive.” Id. (citing Bowman v. Shawnee State Univ., 220 F.3d

456, 463–64 (6th Cir. 2000)).

       In the case at bar, defendants admit that King was disabled, and there is evidence that

King was subjected to unwelcome harassment based on her disability. Myers admits revealing

that King was taking FMLA leave for psychological reasons, and “the other thing I said was,

personally, for me personally, with my upbringing, my background, it was hard for me to

understand somebody taking time off for psychological reasons.” (Doc. 12 at PageID 434, 436.)

Myers also acknowledges discussing whether other teachers should change King’s students’

grades, but she denies that it was in the context of trying to harass King. (Id. at PageID 439.)

       The closer question here is whether the harassment was severe and pervasive enough to

unreasonably interfere with King’s work performance. The Court concludes that King has

offered enough evidence to create a genuine issue of material fact on this issue.

       Specifically, Myers admittedly announced confidential medical information to King’s

entire teaching team without consent and implied that King was using FMLA leave

inappropriately. (Doc. 12 at PageID 434, 436, 439.) Casteel recalls Myers stating that King may

not be rehired and that King may not even be suffering from mental health concerns, and she

further recalls that Myers engaged the group in conversation about whether King’s social media

activity indicated she was not truly ill. (Casteel Text Message, Doc. 10-3 at PageID 219–20.)

       After King complained about the team meeting disclosures, Myers allegedly became

upset with the team for telling King, raising her voice, causing people to be “on edge,” and

transforming an already “hectic” workplace into one described as “intense.” (Doc. 14 at PageID

507–508.) Indeed, Casteel feared disciplinary action for sharing the comments with King,



                                                 6
feeling “the whole team was like on edge, Terri and Charlene [Myers], in particular about who

did it, who told Rashida [King].” (Id. at PageID 511.) She believed Myers and others were

being “crazy,” “dramatic,” “manipulative,” and engaging in “scare tactics.” (Id. at PageID 511–

12.) Casteel perceived Myers as “scary” and “emotional” about the situation, finding it “a lot to

weigh on my shoulders.” (Id. at PageID 513–14.)

       Defendants correctly note that these events occurred while King was on FMLA leave and

not present in the building. However, King clearly knew about them and believed conditions

were not conducive to her return. Considering the evidence in the light most favorable to King,

there is a genuine issue of material fact concerning whether the harassment was sufficiently

severe and pervasive so as to interfere with King’s work.

       Finally, there is evidence that CPS knew about the harassment and failed to take

corrective measures. Upon learning of Myers’ remarks at the team meeting, King contacted her

union, and she attempted to contact the CPS Director of Human Resources, Paul McDole,

directly. (King Dep., Doc. 10 at PageID 103.) While the union contacted CPS on her behalf,

McDole did not return her call. (Id.) McDole acknowledges that the union representative

contacted him regarding King’s complaint. (McDole Dep., Doc. 15 at PageID 528.) He

discussed King’s situation with the union representative at their weekly meeting, but he did not

question Myers prior to the meeting. (Id.) After the meeting, McDole spoke with Myers via

telephone regarding whether King would be returning, but he does not recall whether he asked

Myers about the remarks she made. (Id. at PageID 528, 531.) It was only after King retained an

attorney who then contacted CPS’ attorney that CPS initiated an investigation. (Hoying Dep.,

Doc. 16 at PageID 569–572.) Accordingly, with material questions of fact remaining,




                                                7
Defendants’ Motion for Summary Judgment will be denied as to King’s hostile work

environment claim.

   B. Constructive Discharge

       “To demonstrate constructive discharge, a plaintiff must adduce evidence to show that (1)

the employer deliberately created intolerable working conditions, as perceived by a reasonable

person, (2) the employer did so with the intention of forcing the employee to quit, and (3) the

employee actually quit.” Russell v. CSK Auto Corp., 739 F. App'x 785, 794 (6th Cir. 2018)

(quoting Savage v. Gee, 665 F.3d 732, 739 (6th Cir. 2012)).

       As to the first prong of this standard, the determination of whether a reasonable person

would feel compelled to resign “depends on the facts of each case, but we consider the following

factors relevant, singly or in combination: (1) demotion; (2) reduction in salary; (3) reduction in

job responsibilities; (4) reassignment to menial or degrading work; (5) reassignment to work

under a younger supervisor; (6) badgering, harassment, or humiliation by the employer

calculated to encourage the employee’s resignation; or (7) offers of early retirement or continued

employment on terms less favorable than the employee’s former status.” Id. at 794–95 (quoting

Logan v. Denny’s, Inc., 259 F.3d 558, 569 (6th Cir. 2001)).

       With regard to the second prong of the constructive discharge standard, “The employee

alleging constructive discharge need not prove that his or her employer undertook actions with

the subjective intention of forcing the employee to quit. Rather, the . . . intent requirement can be

satisfied so long as the employee’s resignation was a reasonably foreseeable consequence of the

employer’s actions.” Smith v. LHC Grp., Inc., 727 F. App’x 100, 106 (6th Cir. 2018). However,

the “employee must show that her working conditions were objectively intolerable” as the

constructive discharge “doctrine does not protect employees who leave their job ‘in apprehension



                                                  8
that conditions may deteriorate later.’” Groening v. Glen Lake Cmty. Sch., 884 F.3d 626, 630

(6th Cir. 2018) (quoting Agnew v. BASF Corp., 286 F.3d 307, 310 (6th Cir. 2002)). Generally,

“employees are expected to stay on the job if they can pursue other forms of relief.” Id.

       As the Sixth Circuit has previously concluded:

               [A]n employer’s criticism of an employee does not amount to
               constructive discharge—especially when the employer’s criticism is
               limited to a few isolated incidents. . . . See, e.g., Savage v. Gee, 665
               F.3d 732, 739 (6th Cir. 2012); Smith v. Henderson, 376 F.3d 529,
               534 (6th Cir. 2004) (calling an employee “incompetent” and a
               “whiner” in front of other employees is normally insufficient to
               establish constructive discharge); see also Cleveland v. S. Disposal
               Waste Connections, 491 Fed. Appx. 698, 708 (6th Cir. 2012)
               (disparaging comments isolated to only a few incidents and by a few
               individuals do not alter working conditions). And the fact that the
               [defendant]’s criticism was directed at [plaintiff]’s use of FMLA
               leave does not somehow flip a switch, suddenly making her working
               conditions intolerable. See Weigold v. ABC Appliance Co., 105
               Fed.Appx. 702, 708–09 (6th Cir. 2004).

Groening, 884 F.3d at 631.

       As to deliberately creating intolerable working conditions, King’s supervisor gathered

King’s entire teaching team (who were already stressed and overworked), disclosed to them

confidential medical information that King had taken leave for psychological reasons, stated that

“it was hard for me to understand somebody taking time off for psychological reasons,”

questioned whether King was actually mentally ill, informed the assembled group that she did

not have to bring King back the following year because she had exceeded appropriate leave time,

and implied—based on social media activity—that King was malingering. (Doc. 12 at PageID

434, 483; Doc. 10-3 at PageID 219–220.) While this is not the typical case of ongoing,

prolonged harassment, the Court concludes that these actions create a genuine issue of material

fact concerning whether a reasonable person would feel compelled to resign. The statements

went beyond mere insults, disclosed confidential information, and were made to King’s entire

                                                  9
teaching team while King was not there to defend herself. Furthermore, once King reported

Myers’ statements to the team, Myers allegedly used fear and intimidation to unearth the culprit

responsible for disclosing her conduct, thereby exacerbating the problem.

        As to the employer’s intention, a reasonable juror could conclude that King’s resignation

was a reasonably foreseeable consequence of Myers’ alleged actions. Defendants contend that

they did not intend to force King to resign, and, in fact, Myers thought King was an excellent

teacher and wanted her to return to Riverview. However, viewing the facts in the light most

favorable to King, Myers did not express this viewpoint until after King contacted both the

Human Resources Director and her union to report Myers’ behavior.2 Accordingly, Defendants’

Motion for Summary Judgment will be denied as to King’s constructive discharge claim.

    C. Remaining Claims

        King acknowledges that her Complaint does not allege a retaliation claim. (Doc. 25 at

PageID 724.) As to her 42 U.S.C. § 1983 claim for violation of her right to Equal Protection,

King offers the single sentence that she “was undoubtedly treated differently from her non-

disabled coworkers, so § 1983 is applicable under the same analysis as discussed above.” (Id.)

However, she makes no attempt to offer evidence of Defendants’ treatment of non-disabled

coworkers or how an Equal Protection analysis would apply in this case. In her memorandum in

opposition to summary judgment, King actively defends only her hostile work environment and

constructive discharge claims. Thus, the Court concludes that King has waived her remaining

claims. See McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997) (“[I]ssues adverted to in




2
  Defendants also contend that King did not suffer a constructive discharge because they later offered her a similar
position at another CPS school. However, as explained in the Court’s Order Denying Defendants’ Motion in
Limine, any evidence that Defendants offered King a similar position at Aiken High School is inadmissible pursuant
to Federal Rule of Evidence 408.

                                                        10
a perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed

waived.”). Accordingly, King’s remaining claims will be dismissed as waived.

   IV.      CONCLUSION

         For the foregoing reasons, Defendants’ Motion for Summary Judgment (Doc. 21) is

hereby DENIED as to Plaintiff’s hostile work environment and constructive discharge claims.

Plaintiff’s remaining claims are dismissed as WAIVED.

         IT IS SO ORDERED.

         Dated: March 13, 2019              S/Susan J. Dlott________________
                                            Judge Susan J. Dlott
                                            United States District Court




                                              11
